Citation Nr: 0628055	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for spinal fusion 
of the lumbar spine, as a residual of a compression fracture 
with deformity, currently rated as 50 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from August 1958 to February 
1962.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 2005 to the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky for 
additional development.  


FINDINGS OF FACT

1.  The veteran's spinal fusion of the lumbar spine, as a 
residual of a compression fracture with deformity, result in 
posttraumatic lumbar scoliosis, pain, with severe limitation 
of motion, moderate functional loss, and no objective 
neurological manifestations; the veteran did not require a 
neck brace prior to September 26, 2003 and has not had 
unfavorable ankylosis of the entire spine since September 26, 
2003.   

2.  Degenerative arthritis of the lumbar spine has been shown 
by x-ray evidence.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for spinal fusion of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.71a, Diagnostic Codes 5285-5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2005).   

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected traumatic arthritis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The RO sent the veteran letters in August 2001 and October 
2005 in which he was informed of the requirements needed to 
establish entitlement to increased ratings.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in her possession pertaining to his 
claims.  38 C.F.R. § 3.159(b)(1).  The October 2005 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  It is clear from this 
letter that the RO was asking for any records related to the 
veteran's claims.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

The Board notes that the veteran was informed in March 2006 
on the possibility that a particular effective date would be 
assigned if any of his increased rating claims was granted.  
However, since the veteran's claims for increased ratings for 
his service-connected low back disabilities are being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, a relevant VA 
examination was conducted in April 2006.  The Board concludes 
that all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Increased Rating Claims

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the claim for a rating in 
excess of 10 percent for arthritis of the lumbar spine is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

Spinal Fusion of the Lumbar Spine

Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for diagnosing and evaluating spinal 
disabilities effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-00; 
65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the criteria effective prior to September 26, 2003 and the 
criteria effective beginning September 26, 2003.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the regulatory provisions both before and beginning on 
September 26, 2003 in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in this 
case indicates that fracture of the vertebra, under 
Diagnostic Code 5285, is the service-connected disorder and 
that limitation of motion of the low back, under Diagnostic 
Code 5292, is a residual condition.  

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 100 percent evaluation was 
assigned for fracture of a vertebra with cord involvement, 
bedridden, or requiring long leg braces, consider special 
monthly compensation; with lesser involvements rate for 
limited motion, nerve paralysis.  A 60 percent rating was 
assigned for vertebral fracture without cord involvement but 
with abnormal mobility requiring a neck brace (jury mast).  
In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  Note: Both under ankylosis 
and limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  

Analysis

By rating decision in December 2001, he was assigned a 40 
percent rating for severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292 and an additional 10 percent 
for a demonstrable deformity of a vertebral body in 
accordance with Diagnostic Code 5285.  Consequently, to 
warrant an increased evaluation of 60 percent prior to 
September 26, 2003, medical evidence of residuals of a 
vertebral fracture without cord involvement but with abnormal 
mobility requiring a neck brace is needed.  The medical 
evidence prior to September 26, 2003, including VA 
examination in September 2001 and private evaluation in June 
2003, shows arthritis of the lumbar spine with significant 
pain and loss of motion but does not show abnormal mobility 
requiring a neck brace.

A higher rating was also possible prior to September 26, 2003 
under other comparable diagnostic codes in cases in which 
there complete bony fixation of the spine at a favorable or 
unfavorable angle, unfavorable ankylosis of the lumbar spine, 
or with pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5293 (2002).  
However, since there was no medical evidence prior to 
September 26, 2003 of ankylosis or intervertebral disc 
syndrome, these diagnostic codes were not applicable.

With respect to the criteria effective September 26, 2003, a 
50 percent rating is provided for unfavorable ankylosis of 
the entire thoracolumbar spine and that the next higher 
rating provides in excess of 50 percent for low back 
disability, a 100 percent rating, requires a showing of 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2005).  In fact, it was noted 
on VA examination in April 2006 that the veteran did not have 
ankylosis of the thoracolumbar spine and, therefore, he could 
not have unfavorable ankylosis of the entire spine.  
Consequently, an evaluation in excess of 50 percent for 
spinal fusion of the lumbar spine under the current criteria 
is not warranted.

Additionally, the veteran's service-connected back disorder 
is not shown to result in neurological manifestations.  There 
were no complaints or findings of parethesia, numbness, leg 
or foot weakness, or bowel or bladder impairment, and the 
neurological examination was normal in April 2006.  Thus, a 
separate evaluation for neurological manifestations of low 
back disability is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235, Note (1) (2005).  

Further, the facts of this case do not warrant a higher 
evaluation for functional impairment.  38 C.F.R. §§ 4.40, 
4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  In fact, the 50 percent for spinal fusion is the 
maximum schedular rating for limitation of motion under the 
old and new rating criteria.  If, as in this case, a claimant 
is already receiving the maximum disability rating available 
based on limitation of motion, and a higher evaluation can 
only be provided based on ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Consequently, an increased evaluation is not warranted.  

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  Ratings in 
excess of the current ratings are provided in the Schedule 
for certain manifestations of the service-connected spinal 
fusion of the lumbar spine, but the medical evidence reflects 
that those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  While the veteran's service-connected 
spinal fusion of the lumbar spine adversely affect his 
ability to work, as evidenced by the findings on VA and 
private examinations on file, he is assigned a 50 percent 
evaluation for his service-connected spinal fusion of the 
lumbar spine.  However, the evidence does not show that this 
service-connected disability "markedly" interferes with 
employment, despite the veteran's contentions.  As previously 
noted, his functional impairment was described as moderate on 
VA examination in April 2006, with no fatigue, flare-ups, or 
weakness.  The evidence also does not show that the veteran 
has been frequently hospitalized due to his service-connected 
spinal fusion of the lumbar spine.  Therefore, the RO's 
determination not to refer this case for extra-schedular 
consideration was appropriate.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 50 percent for service-
connected spinal fusion of the lumbar spine, and therefore, 
it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Traumatic Arthritis of the Lumbar Spine

Schedular Criteria

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis under the Schedule.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
In the absence of limitation of motion, a 10 percent 
evaluation is assigned with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups; a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  The 20 and 
10 percent ratings based on x-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id. 
at Note (1). 

Analysis

By rating decision dated in September 2001, the veteran was 
granted a separate 10 percent rating for traumatic arthritis 
of the lumbar spine under Diagnostic Code 5010, effective 
August 9, 2001, the date of receipt of the claim.   

As indicated above, traumatic arthritis, substantiated by x-
ray findings, is rated on the basis of limitation of motion 
under Diagnostic Code 5003.  The Board notes, however, that 
the veteran's service-connected spinal fusion of the lumbar 
spine was rated for limitation of motion under Diagnostic 
Code 5292 prior to September 26, 2003.  Although a 10 percent 
evaluation is assigned under Diagnostic Code 5003 for 
degenerative arthritis when there is no limitation of motion 
but there is x-ray evidence of involvement of two or more 
major joints or minor joint groups, this does not apply to 
the veteran because he has limitation of motion of the low 
back, for which he is already assigned a 50 percent rating.  
Additionally, Note (1) of Diagnostic Code 5003 states that a 
compensable rating based on x-ray findings is not to be 
combined with a rating based on limitation of motion.  
Consequently, a separate rating of 10 percent for arthritis 
of the lumbar spine is not to be assigned when a veteran is 
already receiving a rating for limitation of motion of the 
lumbar spine under another diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note (1) (2005).  Accordingly, 
a separate rating in excess of 10 percent is not warranted 
for the veteran's service-connected traumatic arthritis of 
the lumbar spine.


ORDER

An evaluation in excess of 50 percent for service-connected 
spinal fusion of the lumbar spine is denied.  

An evaluation in excess of 10 percent for service-connected 
traumatic arthritis of the lumbar spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


